Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 08/09/2021, the Applicant argued against the rejections in the RCE Non-Final rejection dated 04/07/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-14, 16-17, 19-20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barbosa (U.S Pub 2007/0062697) in view of Mahoney (U.S Patent 9,644,139).
Regarding Claim 1, Barbosa discloses a method of treating a subterranean formation which comprises particles (Abstract; Page 4, paragraphs [0046]-[0047]; [0054]-[0055]), said method comprising:

(ii)    a cationic polymer (Abstract; Page 4, paragraph [0047], lines 1-8; Page 5, paragraph [0065], lines 1-8; [0069], lines 1-9); and then
(iii)   an anionic polymer and/or a non-ionic polymer (Abstract; Page 4, paragraph [0047], lines 1-8; Page 5, paragraph [0065], lines 1-8; [0069], lines 1-9).  Barbosa discloses a process comprising the injection of polymer layers:  one layer a cationic polymer and another a mixture of anionic polymer and micro-gels.  The repeated layers in the same sequence creates a multi-layered configuration that provides improved adsorption of the first layer with the rock and subsequent first and second polymer layers thereafter, thus allowing the layers to combine together in order to control/modify the permeability of water in the formation (Page 4, paragraphs [0047] and [0048]; [0054], line 1-7; Page 5, paragraph [0065]).

Barbosa, however, fails to expressly disclose a subterranean formation comprising particles that agglomerate and thereby consolidate the formation, wherein said agglomeration increases the uniformity of the size of said particles, and wherein the agglomerated particles comprise an average diameter of 250-2500 µm.
Mahoney teaches the methods wherein a subterranean formation comprises particles (Abstract) that agglomerate and thereby consolidate the formation (Col 3, lines 43-53; Col 6, lines 47-53), wherein said agglomeration increases the uniformity of the size of said particles (Col 27, lines 61-67; Col 28, lines 7-29), and wherein the agglomerated particles comprise an average diameter of 100 U.S Mesh (149µm) to 4 U.S Mesh (4,760µm) (Col 27, lines 15-25).  Although silent to wherein “the agglomerated particles comprise an average diameter of 250 to 2,500µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Barbosa to include agglomerated particles with specific average particle size diameters, as taught by Mahoney, because doing so would help create a more stable particle suspension in order to resist separation or deformation before reaching the fractures downhole (Col 6, lines 46-47; Col 15, lines 24-26; Col 17, lines 34-44).

Regarding Claim 2, Mahoney teaches the method as claimed in claim 1, wherein said agglomeration increases the average diameter of said particles (Col 27, lines 61-67; Col 28, lines 7-29).

Regarding Claim 3, Mahoney teaches the method as claimed in claim 1, wherein said particles are sand particles (Col 3, lines 43-53; Col 6, lines 47-53; Col 27, lines 61-67; Col 28, lines 7-29).

Regarding Claim 4, Barbosa discloses a method as claimed in claim 1, wherein said cationic polymer is a copolymer (Abstract; Page 4, paragraph [0047]; Page 5, paragraph [0065], lines 1-8; [0069]).

(see Page 1 of claims sheet dated 10/04/19):
wherein R1 is H, CH3;
R2 is COY, C6-12 aryl or C3-12 heteroaryl;
Y is OR or NR2; and
each R is independently selected from H and C1-6 alkyl (Abstract; Page 6, paragraphs [0084] – [0094] [Wingdings font/0xE0] Barbosa discloses suitable cationic copolymers which various structures); and/or
said cationic polymer is formed from monomers of formula (II) (see Page 2 of claims sheet dated 10/04/19):

wherein R1 is H or CH3 and A is C3-12 heteroaryl group: and/or
wherein said cationic polymer is formed from monomers of formula (III) (see Page 2 of claims sheet dated 10/04/19):
wherein R1 is H or CH3:
Y is OR or NR2; and
1-6 alkyl (Abstract; Page 6, paragraphs [0084] – [0094] [Wingdings font/0xE0] Barbosa discloses suitable cationic copolymers which various structures): and/or
wherein said cationic polymer is formed from monomers of formula (IV) (see Page 2 of
claims sheet dated 10/04/19):
	wherein R1 is H or CH3;
	Y1 is O or NH;
	m is an integer from 1 to 6, preferably 2 or 3;
	each R2 is independently H or C1-6 alkyl, preferably each R2 is methyl (Abstract; Page 6, paragraphs [0084] – [0094] [Wingdings font/0xE0] Barbosa discloses suitable cationic copolymers which various structures); and
	X- is a counter anion.
	Regarding claim 9, Barbosa discloses a method as claimed in claim 1, wherein said cationic polymer is formed from monomers selected from 2-(trimethylammonio)ethyl acrylate salt, 2-(trimethylammonio)ethyl methacrylate salt, 2-(triethylammonio)ethyl acrylate salt, 2-(triethylammonio)ethyl methacrylate salt, acrylamide propyltrimethylammonium salt, methacrylamide propyltrimethylammonium salt, acrylamide propyltriethylammonium salt, methacrylamide propyltriethylammonium salt, dimethyldiallyl ammonium chloride, 2-vinylpyridine salt, 4-vinylpyridine salt and 3-methyl-1 -vinyl-lH-imidazole salt (Abstract; Page 
Regarding Claim 10, Barbosa discloses a method as claimed in claim 1, wherein said cationic polymer is formed from acrylamide and 2-(trimethylammonio)ethyl acrylate salt (Abstract; Page 6, paragraphs [0084] – [0094] [Wingdings font/0xE0] Barbosa discloses suitable cationic copolymers with various structures derived from methyl ethyl methacrylate and acrylamide).
Regarding Claim 11, Barbosa discloses a method as claimed in claim 1, wherein said cationic polymer has a weight average molecular weight between 1.000 and 30.106 dalton (Abstract: Page 6, paragraph [0077]; paragraphs [0106]-[0109]) and/or said cationic polymer has a charge activity of 5 to 100 mol% (Abstract; Page 7, paragraphs [0106]-[0109]; Tables 1-5 [Wingdings font/0xE0] Barbosa discloses cationic polymers with active matter and specific ionic charges).  Although silent to wherein the cationic polymer has an average molecular weight of “1 xlO5 to 20 x 106 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a cationic polymer average molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 13, Barbosa discloses a method as claimed in claim 1, wherein said anionic polymer is a copolymer (Abstract; Page 4, paragraph [0047]; Page 5, paragraph [0065], lines 1-8; [0069]).
(see Page 4 of claims sheet dated 10/04/19):
wherein 
R1 is H or CH3;
Y is OR or NR2; and
each R is independently selected from H or C1-6 alkyl (Abstract; Page 7, paragraphs [0095] – [0099]; paragraph [0102] [Wingdings font/0xE0] Barbosa discloses suitable anionic polymer including co-polymers of AMPS, acrylamide and acrylic acid with various structures); and/or
wherein said anionic polymer is formed from monomers of formula (VI) (see Page 4 of claims sheet dated 10/04/19):
wherein 
R1 is H or CH3; and
R3 is CO2Z, SO3Z, PO3Z2, (CH2)1-6CO2Z, (CH2)1-6SO3Z, (CH2)1-6PO3Z2, CONH(CR)2CO2Z, CONH(CR)2SO3Z, CONH(CR)2PO3Z2, wherein R is H, CH3 or C2H5 and Z is H or a univalent metal atom (Abstract; Page 7, paragraphs [0095] – [0099]; paragraph [0102] [Wingdings font/0xE0] Barbosa discloses suitable anionic polymer including co-polymers of AMPS, acrylamide and acrylic acid with various structures).
3 is CO2Z (Abstract; Page 7, paragraphs [0095] – [0099]; paragraph [0102] [Wingdings font/0xE0] Barbosa discloses suitable anionic copolymers with various structures).
Regarding Claim 17, Barbosa discloses a method as claimed in claim 1, wherein said anionic polymer has a weight average molecular weight between 1.000 and 30.106 dalton (Abstract: Page 6, paragraph [0077]; paragraphs [0106]-[0109]) and/or said anionic polymer has a charge activity of 10 - 100 mol% (Abstract; Page 7, paragraphs [0106]-[0109]; Tables 1-5 [Wingdings font/0xE0] Barbosa discloses cationic polymers with active matter and specific ionic charges).  Although silent to wherein the anionic polymer has an average molecular weight of “1 xlO5 to 40 x 106 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a anionic polymer average molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 19, Barbosa discloses a method as claimed in claim 1, wherein said non-ionic polymer comprises a homopolymer (Abstract; Page 4, paragraph [0047]; Page 5, paragraph [0065], lines 1-8; [0069]).
Regarding Claim 20, Barbosa discloses a method as claimed in claim 1, wherein said non-ionic polymer comprises monomers of formula (III) (see Page 5 of claims sheet dated 10/04/19):

R1 is H or CH3; and
Y is OR or NR2;
wherein when Y is OR, R is independently selected from C1-6 alkyl and when Y is NR2 each R is independently selected from H and C1-6 alkyl, preferably wherein Y is NR2 and each R is H (Abstract; Page 7, paragraphs [0095] – [0099]; paragraph [0102] [Wingdings font/0xE0] Barbosa discloses suitable anionic/non-ionic polymers including co-polymers of AMPS, acrylamide and acrylic acid with various structures).
Regarding Claim 22, Barbosa discloses a method as claimed in claim 20, wherein said non-ionic polymer has a weight average molecular weight between 1.000 and 30.106 dalton (Abstract: Page 6, paragraph [0077]; paragraphs [0106]-[0109]).  Although silent to wherein the non-ionic polymer has an average molecular weight of “1 xlO5 to 40 x 106 g/mol,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a non-ionic polymer average molecular weight as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 23, Barbosa discloses a method as claimed in claim 1, wherein in step (ii) an anionic polymer is added (Abstract; Page 4, paragraph [0047]; Page 5, paragraph [0065], lines 1-8; [0069]-[0070]).

Regarding Claim 25, Barbosa discloses a method as claimed in claim 1, wherein said cationic polymer, said anionic polymer and said non-ionic polymer are each provided as a solution or suspension in an aqueous carrier (Abstract; Page 4, paragraph [0055], lines 1-7; Page 5, paragraph [0065]).
Regarding Claim 26, Barbosa discloses a method of producing hydrocarbon from an unconsolidated subterranean formation comprising (Abstract; Page 4, paragraph [0054]-[0055]):
	(i) consolidating said formation by a method as defined in claim 1 (Abstract; Page 4, paragraphs [0046]-[0047]; [0054]-[0055] [Wingdings font/0xE0] See obviousness rejection under Independent Claim 1 above); and
	(ii) producing hydrocarbon from said formation (Abstract; Page 4, paragraph [0054]-[0055]).
Regarding Claim 27, Barbosa discloses a method as claimed in claim 26, wherein the particle production rate (e.g. sand particle production rate) is reduced after consolidation is carried out (Abstract; Page 4, paragraphs [0046]-[0047]; [0054]-[0055]; Page 5, paragraph [0065] and [0070]).

Response to Arguments
Applicant’s arguments filed 08/09/2021 have been fully considered but are not persuasive.
	The applicant argues wherein reference Mahoney fails to disclose the treatment of particles or even the presence of particles in the subterranean formation. The applicant further states wherein Mahoney is directed to proppant particles, and there is no mention of agglomeration of particles present in the subterranean formation or consolidation of a subterranean formation in Mahoney.
	The examiner respectfully disagrees.
	In response to the applicant’s arguments, primary reference Barbosa discloses a method of treating a subterranean formation which comprises particles (Abstract; Page 4, paragraphs [0046]-[0047]; [0054]-[0055]), said method comprising selecting a subterranean formation (Page 4, paragraph [0054]), a cationic polymer (Abstract; Page 4, paragraph [0047], lines 1-8; Page 5, paragraph [0065], lines 1-8; [0069], lines 1-9), and then an anionic polymer and/or a non-ionic polymer (Abstract; Page 4, paragraph [0047], lines 1-8; Page 5, paragraph [0065], lines 1-8; [0069], lines 1-9).  Barbosa discloses a process comprising the injection of polymer layers:  one layer a cationic polymer and another a mixture of anionic polymer and micro-gels.  The repeated layers in the same sequence creates a multi-layered configuration that provides improved adsorption of the first layer with the rock and subsequent first and second polymer layers thereafter, thus allowing the layers to combine together in order to control/modify the permeability of water in the formation (Page 4, paragraphs [0047] and [0048]; [0054], line 1-7; Page 5, paragraph [0065]).

a subterranean formation comprising particles that agglomerate and thereby consolidate the formation, wherein said agglomeration increases the uniformity of the size of said particles, and wherein the agglomerated particles comprise an average diameter of 250-2500 µm.  The examiner relies on secondary reference Mahoney to teach wherein the methods above comprise a subterranean formation comprises particles (Abstract) that agglomerate and thereby consolidate the formation (Col 3, lines 43-53; Col 6, lines 47-53), wherein said agglomeration increases the uniformity of the size of said particles (Col 27, lines 61-67; Col 28, lines 7-29), and wherein the agglomerated particles comprise an average diameter of 100 U.S Mesh (149µm) to 4 U.S Mesh (4,760µm) (Col 27, lines 15-25).  Although silent to wherein “the agglomerated particles comprise an average diameter of 250 to 2,500µm,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an average diameter size as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Barbosa to include agglomerated particles with specific average particle size diameters, as taught by Mahoney, because doing so would help create a more stable particle suspension in order to resist separation or deformation before reaching the fractures downhole (Col 6, lines 46-47; Col 15, lines 24-26; Col 17, lines 34-44).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Perry et al (U.S Pub 2014/0051610) – discloses finely divided free flowing friction reducing powder, wherein the particles of the powder have a primary particle size between 10 and 100 microns in average particle diameter (Abstract).  The friction reducing powder may be a polyacrylamide polymer.
	Dalrymple et al (U.S Patent 4,617,132) – discloses methods of reducing permeability to water of a subterranean geological formation containing sandstone.  The formation is contacted by an aqueous mixture comprising a water-soluble anionic polymer with a specific molecular weight (Abstract; Col 2, lines 26-42).
	Horton (U.S Patent 4,574,885) – discloses polyfunctional anionic polymers useful for inhibiting the adsorption of surfactants and organic polymers in formations such as clay-containing oil reservoirs (Col 2, lines 38-53).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/ZAKIYA W BATES/Primary Examiner, Art Unit 3674